
	
		II
		112th CONGRESS
		1st Session
		S. 138
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Reid (for
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for conservation, enhanced recreation
		  opportunities, and development of renewable energy in the California Desert
		  Conservation Area, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the California Desert Protection
			 Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Amendments to the California Desert Protection Act of
				1994.
						TITLE XIII—Mojave Trails National
				  Monument
						Sec. 1301.
				  Definitions.
						Sec. 1302. Establishment of the Mojave Trails National
				  Monument.
						Sec. 1303. Management of the
				  Monument.
						Sec. 1304. Uses of the
				  monument.
						Sec. 1305. Acquisition of
				  land.
						Sec. 1306. Advisory
				  Committee.
						Sec. 1307. Renewable energy right-of-way
				  applications.
						TITLE XIV—Sand to Snow National
				  Monument
						Sec. 1401.
				  Definitions.
						Sec. 1402. Establishment of the Sand to Snow National
				  Monument.
						Sec. 1403. Management of the
				  Monument.
						Sec. 1404. Uses of the
				  Monument.
						Sec. 1405. Acquisition of
				  land.
						Sec. 1406. Advisory
				  Committee.
						TITLE
				  XV—Wilderness
						Sec. 1501. Designation of wilderness
				  areas.
						Sec. 1502.
				  Management.
						Sec. 1503. Release of wilderness study
				  areas.
						TITLE XVI—Designation of special management
				  area
						Sec. 1601.
				  Definitions.
						Sec. 1602. Establishment of the Vinagre Wash Special Management
				  Area.
						Sec. 1603.
				  Management.
						Sec. 1604. Potential
				  wilderness.
						TITLE XVII—National Park System
				  additions
						Sec. 1701. Death Valley National Park boundary
				  revision.
						Sec. 1702. Mojave National
				  Preserve.
						Sec. 1703. Joshua Tree National Park boundary
				  revision.
						Sec. 1704. Authorization of
				  appropriations.
						TITLE XVIII—Off-highway vehicle recreation
				  areas
						Sec. 1801. Designation of off-highway vehicle recreation
				  areas.
						TITLE
				  XIX—Miscellaneous
						Sec. 1901. State land transfers and
				  exchanges.
						Sec. 1902. Military
				  activities.
						Sec. 1903. Climate change and wildlife
				  corridors.
						Sec. 1904. Prohibited uses of donated and acquired
				  land.
						Sec. 1905. Tribal uses and
				  interests.
					Sec. 3. Designation of wild and scenic rivers.
				
			2.Amendments to
			 the California Desert Protection Act of 1994
			(a)In
			 generalPublic Law 103–433
			 (16 U.S.C. 410aaa et seq.) is amended by adding at the end the
			 following:
				
					XIIIMojave Trails
				National Monument
						1301.DefinitionsIn this title:
							(1)MapThe
				term map means the map entitled Boundary Map, Mojave
				Trails National Monument and dated November 19, 2009.
							(2)MonumentThe
				term Monument means the Mojave Trails National Monument
				established by section 1302(a).
							(3)Study
				areaThe term study area means the land
				that—
								(A)is described
				in—
									(i)the notice of the
				Bureau of Land Management of September 15, 2008 entitled Notice of
				Proposed Legislative Withdrawal and Opportunity for Public Meeting;
				California (73 Fed. Reg. 53269); or
									(ii)any subsequent
				notice in the Federal Register that is related to the notice described in
				clause (i); and
									(B)has been
				segregated by the Director of the Bureau of Land Management.
								1302.Establishment
				of the Mojave Trails National Monument
							(a)EstablishmentThere
				is designated in the State the Mojave Trails National Monument.
							(b)PurposesThe
				purposes of the Monument are—
								(1)to preserve the
				nationally significant biological, cultural, recreational, geological,
				educational, historic, scenic, and scientific values—
									(A)in the Central
				and Eastern Mojave Desert; and
									(B)along historic
				Route 66; and
									(2)to secure the
				opportunity for present and future generations to experience and enjoy the
				magnificent vistas, wildlife, land forms, and natural and cultural resources of
				the Monument.
								(c)Boundaries
								(1)In
				generalExcept as provided in paragraph (2), the Monument shall
				consist of the Federal land and Federal interests in land within the boundaries
				depicted on the map.
								(2)Exclusions
									(A)Study
				areaSubject to subparagraph (B), the study area shall be
				excluded from the Monument to permit the Secretary of the Navy to study the
				land within the study area for—
										(i)withdrawal in
				accordance with the Act of February 28, 1958 (43 U.S.C. 155 et seq.);
				and
										(ii)potential
				inclusion into the Marine Corps Air Ground Combat Center at Twentynine Palms,
				California, for national defense purposes.
										(B)Incorporation
				in monumentAfter action by the Secretary of Defense and Congress
				regarding the withdrawal under subparagraph (A), any land within the study area
				that is not withdrawn shall be incorporated into the Monument.
									(d)Map; legal
				descriptions
								(1)Legal
				descriptionAs soon as practicable after the date of enactment of
				this title, the Secretary shall submit to the Committee on Natural Resources of
				the House of Representatives and the Committee on Energy and Natural Resources
				of the Senate legal descriptions of the Monument, based on the map.
								(2)CorrectionsThe
				map and legal descriptions of the Monument shall have the same force and effect
				as if included in this title, except that the Secretary may correct clerical
				and typographical errors in the map and legal descriptions.
								(3)Availability of
				mapThe map shall be on file and available for public inspection
				in the appropriate offices of the Bureau of Land Management.
								1303.Management of
				the Monument
							(a)In
				generalThe Secretary shall—
								(1)only allow uses
				of the Monument that—
									(A)further the
				purposes described in section 1302(b);
									(B)are included in
				the management plan developed under subsection (g); and
									(C)do not interfere
				with the utility rights-of-way or corridors authorized under section 1304(f);
				and
									(2)subject to valid
				existing rights, manage the Monument to protect the resources of the Monument,
				in accordance with—
									(A)this Act;
									(B)the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
									(C)any other
				applicable provisions of law.
									(b)Cooperation
				agreements; general authorityConsistent with the management plan
				and existing authorities applicable to the Monument, the Secretary may enter
				into cooperative agreements and shared management arrangements (including
				special use permits with any person (including educational institutions and
				Indian tribes)), for the purposes of interpreting, researching, and providing
				education on the resources of the Monument.
							(c)Administration
				of subsequently acquired landAny land or interest in land within
				the boundaries of the Monument that is acquired by the Secretary after the date
				of enactment of this title shall be managed by the Secretary in accordance with
				this title.
							(d)Limitations
								(1)Property
				rightsThe establishment of the Monument does not—
									(A)affect—
										(i)any property
				rights of an Indian reservation, individually held trust land, or any other
				Indian allotments;
										(ii)any land or
				interests in land held by the State, any political subdivision of the State, or
				any special district; or
										(iii)any private
				property rights within the boundaries of the Monument; or
										(B)grant to the
				Secretary any authority on or over non-Federal land not already provided by
				law.
									(2)AuthorityThe
				authority of the Secretary under this title extends only to Federal land and
				Federal interests in land included in the Monument.
								(e)Adjacent
				management
								(1)In
				generalNothing in this title creates any protective perimeter or
				buffer zone around the Monument.
								(2)Activities
				outside monumentThe fact that an activity or use on land outside
				the Monument can be seen or heard within the Monument shall not preclude the
				activity or use outside the boundary of the Monument.
								(3)No additional
				regulationNothing in this title requires additional regulation
				of activities on land outside the boundary of the Monument.
								(f)Air and water
				qualityNothing in this title affects the standards governing air
				or water quality outside the boundary of the Monument.
							(g)Management
				plan
								(1)In
				generalThe Secretary shall—
									(A)not later than 3
				years after the date of enactment of this title, complete a management plan for
				the conservation and protection of the Monument; and
									(B)on completion of
				the management plan—
										(i)submit the
				management plan to—
											(I)the Committee on
				Natural Resources of the House of Representatives; and
											(II)the Committee on
				Energy and Natural Resources of the Senate; and
											(ii)make the
				management plan available to the public.
										(2)InclusionsThe
				management plan shall include provisions that—
									(A)provide for the
				conservation and protection of the Monument;
									(B)authorize the
				continued recreational uses of the Monument (including hiking, camping,
				hunting, mountain biking, sightseeing, off-highway vehicle recreation on
				designated routes, rockhounding, and horseback riding), if the recreational
				uses are consistent with this section and any other applicable law;
									(C)address the need
				for and, as necessary, establish plans for, the installation, construction, and
				maintenance of public utility energy transport facilities within rights-of-way
				in the Monument, including provisions that require that the activities be
				conducted in a manner that minimizes the impact on Monument resources
				(including resources relating to the ecological, cultural, historic, and scenic
				viewshed of the Monument), in accordance with any other applicable law;
									(D)address the
				designation and maintenance of roads, trails, and paths in the Monument;
									(E)address regional
				fire management planning and coordination between the Director of the Bureau of
				Land Management, the Director of the National Park Service, and San Bernardino
				County; and
									(F)address the
				establishment of a visitor center to serve the Monument and adjacent public
				land.
									(3)Preparation and
				implementation
									(A)Applicable
				lawThe Secretary shall prepare and implement the management plan
				in accordance with the National Environmental Policy Act of 1969 (42 U.S.C.
				4321 et seq.) and any other applicable laws.
									(B)ConsultationIn
				preparing and implementing the management plan, the Secretary shall
				periodically consult with—
										(i)the advisory
				committee established under section 1306;
										(ii)interested
				private property owners and holders of valid existing rights located within the
				boundaries of the Monument; and
										(iii)representatives
				of the Fort Mojave Indian tribe, the Colorado River Indian Tribe, the
				Chemehuevi Indian tribe, and other Indian tribes with historic or cultural ties
				to land within, or adjacent to, the Monument regarding the management of
				portions of the Monument containing sacred sites or cultural importance to the
				Indian tribes.
										(4)Interim
				managementExcept as otherwise provided in this Act, pending
				completion of the management plan for the Monument, the Secretary shall manage
				any Federal land and Federal interests in land within the boundary of the
				Monument—
									(A)consistent with
				the existing permitted uses of the land;
									(B)in accordance
				with the general guidelines and authorities of the existing management plans of
				the Bureau of Land Management for the land; and
									(C)in a manner
				consistent with—
										(i)the purposes
				described in section 1302(b);
										(ii)the provisions
				of the management plan under paragraph (2); and
										(iii)applicable
				Federal law.
										(h)Effect of
				sectionNothing in this section diminishes or alters existing
				authorities applicable to Federal land included in the Monument.
							1304.Uses of the
				monument
							(a)Use of
				off-Highway vehicles
								(1)In
				generalThe use of off-highway vehicles in the Monument
				(including the use of off-highway vehicles for commercial touring) shall be
				permitted to continue on designated routes, subject to all applicable law and
				and authorized by the management plan.
								(2)Nondesignated
				routesOff-highway vehicle access shall be permitted on
				nondesignated routes and trails in the Monument—
									(A)for
				administrative purposes;
									(B)to respond to an
				emergency; or
									(C)as authorized
				under the management plan.
									(3)InventoryNot
				later than 2 years after the date of enactment of this title, the Director of
				the Bureau of Land Management shall complete an inventory of all existing
				routes in the Monument.
								(b)Hunting,
				trapping, and fishing
								(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				permit hunting, trapping, and fishing within the Monument in accordance with
				applicable Federal and State laws (including regulations) in effect as of the
				date of enactment of this title.
								(2)TrappingNo
				amphibians or reptiles may be collected within the Monument.
								(3)RegulationsThe
				Secretary, after consultation with the California Department of Fish and Game,
				may issue regulations designating zones where, and establishing periods during
				which, no hunting, trapping, or fishing shall be permitted in the Monument for
				reasons of public safety, administration, resource protection, or public use
				and enjoyment.
								(c)Grazing
								(1)In
				generalNothing in this title terminates any valid existing
				grazing allotment within the Monument.
								(2)Effect on blair
				permitNothing in this title affects the Lazy Daisy grazing
				permit (permittee number 9076) on land included in the Monument, including the
				transfer of title to the grazing permit to the Secretary or to a private
				party.
								(3)Permit
				retirementThe Secretary may acquire base property and associated
				grazing permits within the Monument for purposes of permanently retiring the
				permit if—
									(A)the permittee is
				a willing seller;
									(B)the permittee and
				Secretary reach an agreement concerning the terms and conditions of the
				acquisition; and
									(C)termination of
				the allotment would further the purposes of the Monument described in section
				1302(b).
									(d)Access to State
				and private landThe Secretary shall provide adequate access to
				each owner of non-Federal land or interests in non-Federal land within the
				boundary of the Monument to ensure the reasonable use and enjoyment of the land
				or interest by the owner.
							(e)Limitations
								(1)Commercial
				enterprisesExcept as provided in paragraphs (2) and (3), or as
				required for the maintenance, upgrade, expansion, or development of energy
				transport facilities in the corridors described in subsection (g), no
				commercial enterprises shall be authorized within the boundary of the Monument
				after the date of enactment of this title.
								(2)Authorized
				exceptionsThe Secretary may authorize exceptions to paragraph
				(1) if the Secretary determines that the commercial enterprises would further
				the purposes described in section 1302(b).
								(3)ApplicabilityThis
				subsection does not apply to—
									(A)transmission and
				telecommunication facilities that are owned or operated by a utility subject to
				regulation by the Federal Government or a State government or a State utility
				with a service obligation (as those terms are defined in section 217 of the
				Federal Power Act (16 U.S.C. 824q)); or
									(B)commercial
				vehicular touring enterprises within the Monument that operate on designated
				routes.
									(f)Utility
				rights-of-Way
								(1)In
				generalNothing in this title precludes, prevents, or inhibits
				the maintenance, upgrade, expansion, or development of energy transport
				facilities within the Monument that are critical to reducing the effects of
				climate change on the environment.
								(2)AuthorizationThe
				Secretary shall, to the maximum extent practicable—
									(A)permit
				rights-of-way and alignments that best protect the values and resources of the
				Monument described in section 1302(b); and
									(B)ensure that
				existing rights-of-way and utility corridors within the Monument are fully
				utilized before permitting new rights-of-way or designating new utility
				corridors within the Monument.
									(3)Effect on
				existing facilities and rights-of-wayNothing in this section
				terminates or limits—
									(A)any valid
				right-of-way within the Monument in existence on the date of enactment of this
				title (including customary operation, maintenance, repair, or replacement
				activities in a right-of-way); or
									(B)a right-of-way
				authorization issued on the expiration of an existing right-of-way
				authorization described in subparagraph (A).
									(4)Upgrading and
				expansion of existing rights-of-wayNothing in this subsection
				prohibits the upgrading (including the construction or replacement), expansion,
				or assignment of an existing utility transmission line for the purpose of
				increasing the capacity of—
									(A)a transmission
				line in existing rights-of-way; or
									(B)a right-of-way
				issued, granted, or permitted by the Secretary that is contiguous or adjacent
				to existing transmission line rights-of-way.
									(5)Interstate 40
				transportation corridorFor purposes of underground utility
				rights-of-way under this subsection, the Secretary shall consider the
				Interstate 40 transportation corridor to be equivalent to an existing utility
				right-of-way corridor.
								(6)New
				rights-of-way
									(A)In
				generalAny new rights-of-way or new uses within existing
				rights-of-way shall—
										(i)only be permitted
				in energy corridors or expansions of energy corridors that are designated as of
				the date of enactment of this title; and
										(ii)subject to
				subparagraph (B), require review and approval under the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.).
										(B)ApprovalNew
				rights-of-way or uses or expansions of existing corridors under subparagraph
				(A) shall only be approved if the head of the applicable lead Federal agency,
				in consultation with other agencies as appropriate, determines that the new
				rights-of-way, uses, or expansions are consistent with—
										(i)this
				title;
										(ii)other applicable
				laws;
										(iii)the purposes of
				the Monument described in section 1302(b); and
										(iv)the management
				plan for the Monument.
										(g)West wide
				energy corridor
								(1)Alternative
				alignmentSubject to paragraph (2), to further the purposes of
				the Monument described in section 1302(b), the Secretary may require a
				realignment of the energy right-of-way corridor numbered 27–41 and designated
				under the energy corridor planning process established by section 368 of the
				Energy Policy Act of 2005 (42 U.S.C. 15926) if an alternative alignment within
				the Monument—
									(A)provides
				substantially similar energy transmission capacity and reliability;
									(B)does not impair
				other existing rights-of-way; and
									(C)is compatible
				with military training requirements.
									(2)ConsultationBefore
				establishing an alternative alignment of the energy right-of-way corridor under
				paragraph (1), the Secretary shall consult with—
									(A)the Secretary of
				Energy;
									(B)the Secretary of
				Defense;
									(C)the State,
				including the transmission permitting agency of the State;
									(D)units of local
				government in the State; and
									(E)any entities
				possessing valid existing rights-of-way within—
										(i)the energy
				corridor described in paragraph (1); or
										(ii)any potential
				alternative energy corridor.
										(3)Effect on
				energy transport corridorsNothing in this subsection diminishes
				the utility of energy transport corridors located within the Monument and
				identified under section 368 of the Energy Policy Act of 2005 (42 U.S.C.
				15926), Energy Corridors E or I (as designated in the California Desert
				Conservation Area Plan), or energy corridors numbered 27–41 and 27–225 and
				designated by a record of decision—
									(A)to provide
				locations for—
										(i)electric
				transmission facilities that improve reliability, relieve congestion, and
				enhance the national grid; and
										(ii)oil, gas, and
				hydrogen pipelines; and
										(B)to provide
				locations for electric transmission facilities that—
										(i)promote renewable
				energy generation;
										(ii)otherwise
				further the interest of the United States if the transmission facilities are
				identified as critical—
											(I)in a Federal law;
				or
											(II)through a
				regional transmission planning process; or
											(iii)consist of
				high-voltage transmission facilities critical to the purposes described in
				clause (i) or (ii).
										(4)Land use
				planningIn conducting land use planning for the Monument, the
				Secretary—
									(A)shall consider
				the existing locations of the corridors described in paragraph (3); and
									(B)subject to
				paragraph (5), may amend the location of any energy corridors to comply with
				purposes of the Monument if the amended corridor—
										(i)provides
				connectivity across the landscape that is equivalent to the connectivity
				provided by the existing location;
										(ii)meets the
				criteria established by—
											(I)section 368 of
				the Energy Policy Act of 2005 (42 U.S.C. 15926); and
											(II)the record of
				decision for the applicable corridor; and
											(iii)does not impair
				or restrict the uses of existing rights-of-way.
										(5)Consultation
				requiredBefore amending a corridor under paragraph (4)(B), the
				Secretary shall consult with all interested parties (including the persons
				identified in section 368(a) of the Energy Policy Act of 2005 (42 U.S.C.
				15926(a))), in accordance with applicable laws (including regulations).
								(h)OverflightsNothing
				in this title or the management plan restricts or precludes—
								(1)overflights
				(including low-level overflights) of military, commercial, and general aviation
				aircraft that can be seen or heard within the Monument;
								(2)the designation
				or creation of new units of special use airspace; or
								(3)the establishment
				of military flight training routes over the Monument.
								(i)Withdrawals
								(1)In
				generalSubject to valid existing rights and except as provided
				in paragraph (2), the Federal land and interests in Federal land included
				within the Monument are withdrawn from—
									(A)all forms of
				entry, appropriation, or disposal under the public land laws;
									(B)location, entry,
				and patent under the public land mining laws;
									(C)operation of the
				mineral leasing, geothermal leasing, and mineral materials laws; and
									(D)energy
				development and power generation.
									(2)ExchangeParagraph
				(1) does not apply to an exchange that the Secretary determines would further
				the protective purposes of the Monument.
								(j)Access to
				renewable energy facilities
								(1)In
				generalOn a determination that no reasonable alternative access
				exists and subject to paragraph (2), the Secretary may allow new right-of-ways
				within the Monument to provide vehicular access to renewable energy project
				sites outside the boundaries of the Monument.
								(2)RestrictionsTo
				the maximum extent practicable, the rights-of-way shall be designed and sited
				to be consistent with the purposes of the Monument described in section
				1302(b).
								1305.Acquisition
				of land
							(a)In
				generalThe Secretary may acquire for inclusion in the Monument
				any land or interests in land within the boundary of the Monument owned by the
				State, units of local government, Indian tribes, or private individuals only
				by—
								(1)donation;
								(2)exchange with a
				willing party; or
								(3)purchase from a
				willing seller for fair market value.
								(b)Use of
				easementsTo the maximum extent practicable and only with the
				approval of the landowner, the Secretary may use permanent conservation
				easements to acquire an interest in land in the Monument rather than acquiring
				fee simple title to the land.
							(c)Incorporation
				of acquired land and interests in landAny land or interest in
				land within the boundaries of the Monument that is acquired by the United
				States after the date of enactment of this title shall be added to and
				administered as part of the Monument.
							(d)Donated and
				acquired land
								(1)In
				generalAll land within the boundary of the Monument donated to
				the United States or acquired using amounts from the land and water
				conservation fund established under section 2 of the
				Land and Water Conservation Fund Act of 1965
				(16 U.S.C. 460l–5) before, on, or after the date of enactment of
				this title—
									(A)is withdrawn from
				mineral entry;
									(B)shall be managed
				in accordance with section 1904; and
									(C)shall be managed
				consistent with the purposes of the Monument described in section
				1302(b).
									(2)Effect on
				monumentLand within the boundary of the Monument that is
				contiguous to land donated to the United States or acquired using amounts from
				the land and water conservation fund established under section 2 of the
				Land and Water Conservation Fund Act of 1965
				(16 U.S.C. 460l–5) shall be managed in a manner consistent with
				conservation purposes, subject to applicable law.
								1306.Advisory
				Committee
							(a)In
				generalThe Secretary shall establish an advisory committee for
				the Monument, the purpose of which is to advise the Secretary with respect to
				the preparation and implementation of the management plan required by section
				1303(g).
							(b)MembershipTo
				the extent practicable, the advisory committee shall include the following
				members, to be appointed by the Secretary:
								(1)A representative
				with expertise in natural science and research selected from a regional
				university or research institute.
								(2)A representative
				of the California Natural Resources Agency.
								(3)A representative
				of the California Public Utilities Commission.
								(4)A representative
				of the County of San Bernardino, California.
								(5)A representative
				of each of the cities of Barstow, Needles, Twentynine Palms, and Yucca Valley,
				California.
								(6)A representative
				of each of the Colorado River, Fort Mojave, and the Chemehuevi Indian
				tribes.
								(7)A representative
				from the Department of Defense.
								(8)A representative
				of the Wildlands Conservancy.
								(9)A representative
				of a local conservation organization.
								(10)A representative
				of a historical preservation organization.
								(11)A representative
				from each of the following recreational activities:
									(A)Off-highway
				vehicles.
									(B)Hunting.
									(C)Rockhounding.
									(c)Terms
								(1)In
				generalIn appointing members under paragraphs (1) through (11)
				of subsection (b), the Secretary shall appoint 1 primary member and 1 alternate
				member that meets the qualifications described in each of those
				paragraphs.
								(2)Vacancy
									(A)Primary
				memberA vacancy on the advisory committee with respect to a
				primary member shall be filled by the applicable alternate member.
									(B)Alternate
				memberThe Secretary shall appoint a new alternate members in the
				event of a vacancy with respect to an alternate member of the advisory
				committee.
									(3)Termination
									(A)In
				generalThe term of all members of the advisory committee shall
				terminate on the termination of the advisory committee under subsection
				(g).
									(B)New advisory
				committeeAt the discretion of the Secretary, the Secretary may
				establish a new advisory committee on the termination of the advisory committee
				under subsection (g) to provide ongoing recommendations on the management of
				the Monument.
									(d)QuorumA
				quorum of the advisory committee shall consist of a majority of the primary
				members.
							(e)Chairperson and
				procedures
								(1)In
				generalThe advisory committee shall select a chairperson and
				vice chairperson from among the primary members of the advisory
				committee.
								(2)DutiesThe
				chairperson and vice chairperson selected under paragraph (1) shall establish
				any rules and procedures for the advisory committee that the chairperson and
				vice-chairperson determine to be necessary or desirable.
								(f)Service without
				compensationMembers of the advisory committee shall serve
				without pay.
							(g)TerminationThe
				advisory committee shall cease to exist on—
								(1)the date on which
				the management plan is officially adopted by the Secretary; or
								(2)at the discretion
				of the Secretary, a later date established by the Secretary.
								1307.Renewable
				energy right-of-way applications
							(a)In
				generalApplicants for rights-of-way for the development of solar
				energy facilities that have been terminated by the establishment of the
				Monument shall be granted the right of first refusal to apply for replacement
				sites that—
								(1)have not
				previously been encumbered by right-of-way applications; and
								(2)are located
				within the Solar Energy Zones designated by the Solar Energy Programmatic
				Environmental Impact Statement of the Department of the Interior and the
				Department of Energy.
								(b)EligibilityTo
				be eligible for a right of first refusal under subsection (a), an applicant
				shall have, on or before December 1, 2009—
								(1)submitted an
				application for a right-of-way to the Bureau of Land Management;
								(2)completed a plan
				of development to develop a solar energy facility on land within the
				Monument;
								(3)submitted cost
				recovery funds to the Bureau of Land Management to assist with the costs of
				processing the right-of-way application;
								(4)successfully
				submitted an application for an interconnection agreement with an electrical
				grid operator that is registered with the North American Electric Reliability
				Corporation; and
								(5)(A)secured a power
				purchase agreement; or
									(B)a financially and technically viable
				solar energy facility project, as determined by the Director of the Bureau of
				Land Management.
									(c)Equivalent
				energy productionEach right-of-way for a replacement site
				granted under this section shall—
								(1)authorize the
				same energy production at the replacement site as had been applied for at the
				site that had been the subject of the terminated application; and
								(2)have—
									(A)appropriate solar
				insolation and geotechnical attributes; and
									(B)adequate access
				to existing transmission or feasible new transmission.
									(d)Existing
				rights-of-Way applicationsNothing in this section alters,
				affects, or displaces primary rights-of-way applications within the Solar
				Energy Study Areas unless the applications are otherwise altered, affected, or
				displaced as a result of the Solar Energy Programmatic Environmental Impact
				Statement of the Department of the Interior and the Department of
				Energy.
							(e)DeadlinesA
				right of first refusal granted under this section shall only be exercisable by
				the later of—
								(1)the date that is
				180 days after the date of enactment of this title; or
								(2)the date that is
				180 days after the date of the designation of the Solar Energy Zones under the
				Solar Energy Programmatic Environmental Impact Statement.
								(f)Expedited
				application processingThe Secretary shall expedite the review of
				replacement site applications from eligible applicants, as described in
				subsection (b).
							XIVSand to Snow
				National Monument
						1401.DefinitionsIn this title:
							(1)MapThe
				term map means the map entitled Boundary Map, Sand to
				Snow National Monument and dated October 26, 2009.
							(2)MonumentThe
				term Monument means the Sand to Snow National Monument
				established by section 1402(a).
							(3)SecretariesThe
				term Secretaries means the Secretary of the Interior and the
				Secretary of Agriculture, acting jointly.
							1402.Establishment
				of the Sand to Snow National Monument
							(a)EstablishmentThere
				is designated in the State the Sand to Snow National Monument.
							(b)PurposesThe
				purposes of the Monument are—
								(1)to preserve the
				nationally significant biological, cultural, educational, geological, historic,
				scenic, and recreational values at the convergence of the Mojave and Colorado
				Desert and the San Bernardino Mountains; and
								(2)to secure the
				opportunity for present and future generations to experience and enjoy the
				magnificent vistas, wildlife, land forms, and natural and cultural resources of
				the Monument.
								(c)BoundariesThe
				Monument shall consist of the Federal land and Federal interests in land within
				the boundaries depicted on the map.
							(d)Map; legal
				descriptions
								(1)Legal
				descriptionAs soon as practicable after the date of enactment of
				this title, the Secretary shall submit to the Committee on Natural Resources of
				the House of Representatives and the Committee on Energy and Natural Resources
				of the Senate legal descriptions of the Monument, based on the map.
								(2)CorrectionsThe
				map and legal descriptions of the Monument shall have the same force and effect
				as if included in this title, except that the Secretary may correct clerical
				and typographical errors in the map and legal descriptions.
								(3)Availability of
				mapThe map shall be on file and available for public inspection
				in appropriate offices of the Bureau of Land Management.
								1403.Management of
				the Monument
							(a)In
				generalThe Secretary shall—
								(1)only allow uses
				of the Monument that—
									(A)further the
				purposes described in section 1402(b);
									(B)are included in
				the management plan developed under subsection (g); and
									(C)do not interfere
				with the utility rights-of-way authorized under section 1405(e); and
									(2)subject to valid
				existing rights, manage the Monument to protect the resources of the Monument,
				in accordance with—
									(A)this
				title;
									(B)the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
									(C)any other
				applicable provisions of law.
									(b)Cooperation
				agreements; general authorityConsistent with the management plan
				and existing authorities applicable to the Monument, the Secretary may enter
				into cooperative agreements and shared management arrangements (including
				special use permits with any person (including educational institutions and
				Indian tribes)), for the purposes of interpreting, researching, and providing
				education on the resources of the Monument.
							(c)Administration
				of subsequently acquired landAny land or interest in land within
				the boundaries of the Monument that is acquired by the Secretary of the
				Interior or the Secretary of Agriculture after the date of enactment of this
				title shall be managed by the Secretary of Agriculture or the Secretary of the
				Interior, respectively, in accordance with this title.
							(d)Limitations
								(1)Property
				rightsThe establishment of the Monument does not—
									(A)affect—
										(i)any property
				rights of an Indian reservation, individually held trust land, or any other
				Indian allotments;
										(ii)any land or
				interests in land held by the State, any political subdivision of the State, or
				any special district; or
										(iii)any private
				property rights within the boundaries of the Monument; or
										(B)grant to the
				Secretary any authority on or over non-Federal land not already provided by
				law.
									(2)AuthorityThe
				authority of the Secretary under this title extends only to Federal land and
				Federal interests in land included in the Monument.
								(e)Adjacent
				management
								(1)In
				generalNothing in this title creates any protective perimeter or
				buffer zone around the Monument.
								(2)Activities
				outside monumentThe fact that an activity or use on land outside
				the Monument can be seen or heard within the Monument shall not preclude the
				activity or use outside the boundary of the Monument.
								(3)No additional
				regulationNothing in this title requires additional regulation
				of activities on land outside the boundary of the Monument.
								(f)Air and water
				qualityNothing in this title affects the standards governing air
				or water quality outside the boundary of the Monument.
							(g)Management
				plan
								(1)In
				generalThe Secretaries shall—
									(A)not later than 3
				years after the date of enactment of this title, complete a management plan for
				the conservation and protection of the Monument; and
									(B)on completion of
				the management plan—
										(i)submit the
				management plan to—
											(I)the Committee on
				Natural Resources of the House of Representatives; and
											(II)the Committee on
				Energy and Natural Resources of the Senate; and
											(ii)make the
				management plan available to the public.
										(2)InclusionsThe
				management plan shall include provisions that—
									(A)provide for the
				conservation and protection of the Monument;
									(B)authorize the
				continued recreational uses of the Monument (including hiking, camping,
				hunting, mountain biking, sightseeing, off-highway vehicle recreation on
				designated routes, rockhounding, and horseback riding), if the recreational
				uses are consistent with this title and any other applicable law;
									(C)address the need
				for and, as necessary, establish plans for, the installation, construction, and
				maintenance of public utility energy transport facilities within rights-of-way
				in the Monument outside of designated wilderness areas, including provisions
				that require that—
										(i)the activities be
				conducted in a manner that minimizes the impact on Monument resources
				(including resources relating to the ecological, cultural, historic, and scenic
				viewshed of the Monument), in accordance with any other applicable law;
				and
										(ii)the facilities
				are consistent with this section and any other applicable law;
										(D)address the
				designation and maintenance of roads, trails, and paths in the Monument;
									(E)address regional
				fire management planning and coordination between the Director of the Bureau of
				Land Management, the Chief of the Forest Service, Riverside County, and San
				Bernardino County; and
									(F)address the
				establishment of a visitor center to serve the Monument and adjacent public
				land.
									(3)Preparation and
				implementation
									(A)Applicable
				lawThe Secretary shall prepare and implement the management plan
				in accordance with the National Environmental Policy Act of 1969 (42 U.S.C.
				4321 et seq.) and any other applicable laws.
									(B)ConsultationIn
				preparing and implementing the management plan, the Secretary shall
				periodically consult with—
										(i)the advisory
				committee established under section 1406;
										(ii)interested
				private property owners and holders of valid existing rights located within the
				boundaries of the Monument; and
										(iii)representatives
				of the Morongo Band of Mission Indians and other Indian tribes with historic or
				cultural ties to land within, or adjacent to, the Monument regarding the
				management of portions of the Monument that are of cultural importance to the
				Indian tribes.
										(4)Interim
				managementExcept as otherwise prohibited by this Act, pending
				completion of the management plan for the Monument, the Secretary shall manage
				any Federal land and Federal interests in land within the boundary of the
				Monument—
									(A)consistent with
				the existing permitted uses of the land;
									(B)in accordance
				with the general guidelines and authorities of the existing management plans of
				the Bureau of Land Management and the Forest Service for the land; and
									(C)in a manner
				consistent with—
										(i)the purposes
				described in section 1402(b);
										(ii)the provisions
				of the management plan under paragraph (2); and
										(iii)applicable
				Federal law.
										(5)Effect of
				sectionNothing in this section diminishes or alters existing
				authorities applicable to Federal land included in the Monument.
								1404.Uses of the
				Monument
							(a)Use of
				off-Highway vehicles
								(1)In
				generalThe use of off-highway vehicles in the Monument
				(including the use of off-highway vehicles for commercial touring) shall be
				permitted to continue on designated routes, subject to all applicable law and
				authorized by the management plan.
								(2)Nondesignated
				routesOff-highway vehicle access shall be permitted on
				nondesignated routes and trails in the Monument—
									(A)for
				administrative purposes;
									(B)to respond to an
				emergency; or
									(C)as authorized
				under the management plan.
									(3)InventoryNot
				later than 2 years after the date of enactment of this title, the Director of
				the Bureau of Land Management shall complete an inventory of all existing
				routes in the Monument.
								(b)Hunting,
				trapping, and fishing
								(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				permit hunting, trapping, and fishing within the Monument in accordance with
				applicable Federal and State laws (including regulations) as of the date of
				enactment of this title.
								(2)TrappingNo
				amphibians or reptiles may be collected within the Monument.
								(3)RegulationsThe
				Secretary, after consultation with the California Department of Fish and Game,
				may issue regulations designating zones where, and establishing periods during
				which, no hunting, trapping, or fishing shall be permitted in the Monument for
				reasons of public safety, administration, resource protection, or public use
				and enjoyment.
								(c)Access to State
				and private landThe Secretary shall provide adequate access to
				each owner of non-Federal land or interests in non-Federal land within the
				boundary of the Monument to ensure the reasonable use and enjoyment of the land
				or interest by the owner.
							(d)Limitations
								(1)Commercial
				enterprisesExcept as provided in paragraphs (2) and (3), or as
				required for the maintenance, upgrade, expansion, or development of energy
				transport facilities in the corridors described in subsection (e), no
				commercial enterprises shall be authorized within the boundary of the Monument
				after the date of enactment of this title.
								(2)Authorized
				exceptionsThe Secretary may authorize exceptions to paragraph
				(1) if the Secretary determines that the commercial enterprises would further
				the purposes described in section 1402(b).
								(3)Transmission
				and telecommunication facilitiesThis subsection does not apply
				to—
									(A)transmission and
				telecommunication facilities that are owned or operated by a utility subject to
				regulation by the Federal Government or a State government or a State utility
				with a service obligation (as those terms are defined in section 217 of the
				Federal Power Act (16 U.S.C. 824q)); or
									(B)commercial
				vehicular touring enterprises within the Monument that operate on designated
				routes.
									(e)Utility
				rights-of-Way
								(1)In
				generalNothing in this Act precludes, prevents, or inhibits the
				maintenance, upgrade, expansion, or development of energy transport facilities
				within the Monument that are critical to reducing the effects of climate change
				on the environment.
								(2)Right-of-wayTo
				the maximum extent practicable—
									(A)the Secretary
				shall permit rights of way and alignments that best protect the values and
				resources of the Monument described in section 1402(b); and
									(B)the Secretary
				shall ensure that existing rights-of-way and utility corridors within the
				Monument are fully utilized before permitting new rights-of-way or designating
				new utility corridors within the Monument.
									(3)Effect on
				existing facilities and rights-of-wayNothing in this section
				terminates or limits—
									(A)any valid
				right-of-way in existence within the Monument on the date of enactment of this
				title (including customary operation, maintenance, repair, or replacement
				activities in a right-of-way); or
									(B)a right-of-way
				authorization issued on the expiration or the assignment of an existing
				right-of-way authorization described in subparagraph (A).
									(4)Upgrading and
				expansion of existing rights-of-wayNothing in this subsection
				prohibits the upgrading (including the construction or replacement), expansion,
				or assignment of an existing utility transmission line for the purpose of
				increasing the capacity of—
									(A)a transmission
				line in existing rights-of-way; or
									(B)a right-of-way
				issued, granted, or permitted by the Secretary that is contiguous or adjacent
				to existing transmission line rights-of-way.
									(5)New
				rights-of-way
									(A)In
				generalAny new rights-of-way or new uses within existing
				rights-of-way shall, subject to subparagraph (B), require review and approval
				under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.).
									(B)ApprovalNew
				uses under subparagraph (A) shall only be approved if the head of the
				applicable lead Federal agency, in consultation with other applicable agencies,
				determine that the uses are consistent with—
										(i)this
				title;
										(ii)other applicable
				laws;
										(iii)the purposes of
				the Monument described in section 1402(b); and
										(iv)the management
				plan for the Monument.
										(6)Effect on
				energy transport corridorsNothing in this subsection diminishes
				the utility of energy transport corridors located within the Monument
				designated by a record of decision—
									(A)to provide
				locations for—
										(i)electric
				transmission facilities that improve reliability, relieve congestion, and
				enhance the national grid; and
										(ii)oil, gas, and
				hydrogen pipelines; and
										(B)to provide
				locations for electric transmission facilities that—
										(i)promote renewable
				energy generation;
										(ii)otherwise
				further the interest of the United States if the transmission facilities are
				identified as critical in law or through a regional transmission planning
				process; or
										(iii)consist of
				high-voltage transmission facilities critical to the purposes described in
				clause (i) or (ii).
										(7)Land use
				planningIn conducting land use planning for the Monument, the
				Secretary—
									(A)shall consider
				the existing locations of the corridors described in paragraph (6); and
									(B)subject to
				paragraph (8), may amend the location of any energy corridors to comply with
				purposes of the Monument if the amended corridor—
										(i)provides
				connectivity across the landscape that is equivalent to the connectivity
				provided by the existing location;
										(ii)meets the
				criteria established by—
											(I)section 368 of
				the Energy Policy Act of 2005 (42 U.S.C. 15926); and
											(II)the record of
				decision for the applicable corridor; and
											(iii)does not impair
				or restrict the uses of existing rights-of-way.
										(8)Consultation
				requiredBefore amending a corridor under paragraph (7)(B), the
				Secretary shall consult with all interested parties (including the persons
				identified in section 368(a) of the Energy Policy Act of 2005 (42 U.S.C.
				15926(a))), in accordance with applicable laws (including regulations).
								(f)OverflightsNothing
				in this title or the management plan restricts or precludes—
								(1)overflights
				(including low-level overflights) of military, commercial, and general aviation
				aircraft that can be seen or heard within the Monument;
								(2)the designation
				or creation of new units of special use airspace; or
								(3)the establishment
				of military flight training routes over the Monument.
								(g)Withdrawals
								(1)In
				generalSubject to valid existing rights and except as provided
				in paragraph (2), the Federal land and interests in Federal land included
				within the Monument are withdrawn from—
									(A)all forms of
				entry, appropriation, or disposal under the public land laws;
									(B)location, entry,
				and patent under the public land mining laws;
									(C)operation of the
				mineral leasing, geothermal leasing, and mineral materials laws; and
									(D)energy
				development and power generation.
									(2)ExchangeParagraph
				(1) does not apply to an exchange that the Secretary determines would further
				the protective purposes of the Monument.
								(h)Access to
				renewable energy facilities
								(1)In
				generalSubject to paragraph (2), the Secretary may allow new
				right-of-ways within the Monument to provide reasonable vehicular access to
				renewable energy project sites outside the boundaries of the Monument.
								(2)RestrictionsTo
				the maximum extent practicable, the rights-of-way shall be designed and sited
				to be consistent with the purposes of the Monument described in section
				1402(b).
								1405.Acquisition
				of land
							(a)In
				generalThe Secretary may acquire for inclusion in the Monument
				any land or interests in land within the boundary of the Monument owned by the
				State, units of local government, Indian tribes, or private individuals only
				by—
								(1)donation;
								(2)exchange with a
				willing party; or
								(3)purchase from a
				willing seller for fair market value.
								(b)Use of
				easementsTo the maximum extent practicable and only with the
				approval of the landowner, the Secretary may use permanent conservation
				easements to acquire an interest in land in the Monument rather than acquiring
				fee simple title to the land.
							(c)Incorporation
				of acquired land and interests in landAny land or interest in
				land within the boundaries of the Monument that is acquired by the United
				States after the date of enactment of this title shall be added to and
				administered as part of the Monument.
							(d)Donated and
				acquired land
								(1)In
				generalAll land within the boundary of the Monument donated to
				the United States or acquired using amounts from the land and water
				conservation fund established under section 2 of the
				Land and Water Conservation Fund Act of 1965
				(16 U.S.C. 460l–5) before, on, or after the date of enactment of
				this title—
									(A)is withdrawn from
				mineral entry;
									(B)shall be managed
				in accordance with section 1904; and
									(C)shall be managed
				consistent with the purposes of the Monument described in section
				1402(b).
									(2)Effect on
				monumentLand within the boundary of the Monument that is
				contiguous to land donated to the United States or acquired using amounts from
				the land and water conservation fund established under section 2 of the
				Land and Water Conservation Fund Act of 1965
				(16 U.S.C. 460l–5) shall be managed in a manner consistent with
				conservation purposes, subject to applicable law.
								1406.Advisory
				Committee
							(a)In
				generalThe Secretary shall establish an advisory committee for
				the Monument, the purpose of which is to advise the Secretary with respect to
				the preparation and implementation of the management plan required by section
				1403(g).
							(b)MembershipTo
				the extent practicable, the advisory committee shall include the following
				members, to be appointed by the Secretary:
								(1)A representative
				with expertise in natural science and research selected from a regional
				university or research institute.
								(2)A representative
				of the Department of Defense.
								(3)A representative
				of the California Natural Resources Agency.
								(4)A representative
				of each of San Bernardino and Riverside Counties, California.
								(5)A representative
				of each of the cities of Desert Hot Springs and Yucca Valley,
				California.
								(6)A representative
				of the Morongo Band of Mission Indians.
								(7)A representative
				of the Friends of Big Morongo Preserve.
								(8)A representative
				of the Wildlands Conservancy.
								(9)A representative
				of the Coachella Valley Mountains Conservancy.
								(10)A representative
				of the San Gorgonio Wilderness Association.
								(11)A representative
				of the Morongo Basin Community Services District.
								(12)A representative
				from each of the following recreational activities:
									(A)Off-highway
				vehicles.
									(B)Hunting.
									(C)Rockhounding.
									(c)Terms
								(1)In
				generalIn appointing members under paragraphs (1) through (12)
				of subsection (b), the Secretary shall appoint 1 primary member and 1 alternate
				member that meets the qualifications described in each of those
				paragraphs.
								(2)Vacancy
									(A)Primary
				memberA vacancy on the advisory committee with respect to a
				primary member shall be filled by the applicable alternate member.
									(B)Alternate
				memberThe Secretary shall appoint a new alternate members in the
				event of a vacancy with respect to an alternate member of the advisory
				committee.
									(3)Termination
									(A)In
				generalThe term of all members of the advisory committee shall
				terminate on the termination of the advisory committee under subsection
				(g).
									(B)New advisory
				committeeAt the discretion of the Secretary, the Secretary may
				establish a new advisory committee on the termination of the advisory committee
				under subsection (g) to provide ongoing recommendations on the management of
				the Monument.
									(d)QuorumA
				quorum of the advisory committee shall consist of a majority of the primary
				members.
							(e)Chairperson and
				procedures
								(1)In
				generalThe advisory committee shall select a chairperson and
				vice chairperson from among the primary members of the advisory
				committee.
								(2)DutiesThe
				chairperson and vice chairperson selected under paragraph (1) shall establish
				any rules and procedures for the advisory committee that the chairperson and
				vice-chairperson determine to be necessary or desirable.
								(f)Service without
				compensationMembers of the advisory committee shall serve
				without pay.
							(g)TerminationThe
				advisory committee shall cease to exist on—
								(1)the date on which
				the management plan is officially adopted by the Secretary; or
								(2)at the discretion
				of the Secretary, a later date established by the Secretary.
								XVWilderness
						1501.Designation
				of wilderness areas
							(a)Designation of
				wilderness areas To be administered by the Bureau of Land
				ManagementIn accordance with
				the Wilderness Act (16 U.S.C. 1131 et seq.) and sections 601 and 603 of the
				Federal Land Policy and Management Act of 1976 (43 U.S.C. 1781, 1782), the
				following land in the State is designated as wilderness areas and as components
				of the National Wilderness Preservation System:
								(1)Avawatz
				mountains wildernessCertain land in the Conservation Area
				administered by the Director of the Bureau of Land Management, comprising
				approximately 86,614 acres, as generally depicted on the map entitled
				Avawatz Mountains Proposed Wilderness and dated July 15, 2009,
				to be known as the Avawatz Mountains Wilderness.
								(2)Golden valley
				wildernessCertain land in the Conservation Area administered by
				the Director of the Bureau of Land Management, comprising approximately 21,633
				acres, as generally depicted on the map entitled Golden Valley Proposed
				Wilderness and dated July 15, 2009, which shall be considered to be
				part of the Golden Valley Wilderness.
								(3)Great falls
				basin wilderness
									(A)In
				generalCertain land in the Conservation Area administered by the
				Director of the Bureau of Land Management, comprising approximately 7,871
				acres, as generally depicted on the map entitled Great Falls Basin
				Proposed Wilderness and dated October 26, 2009, to be known as the
				Great Falls Basin Wilderness.
									(B)LimitationsDesignation
				of the wilderness under subparagraph (A) shall not establish a Class I Airshed
				under the Clean Air Act (42 U.S.C. 7401 et seq.).
									(4)Kingston range
				wildernessCertain land in the Conservation Area administered by
				the Bureau of Land Management, comprising approximately 53,321 acres, as
				generally depicted on the map entitled Kingston Range Proposed
				Wilderness Additions and dated July 15, 2009, which shall be considered
				to be a part of as the Kingston Range Wilderness.
								(5)Soda mountains
				wildernessCertain land in the Conservation Area, administered by
				the Bureau of Land Management, comprising approximately 79,376 acres, as
				generally depicted on the map entitled Soda Mountains Proposed
				Wilderness and dated October 26, 2009, to be known as the Soda
				Mountains Wilderness.
								(b)Designation of
				wilderness areas To be administered by the National Park ServiceIn accordance with the Wilderness Act (16
				U.S.C. 1131 et seq.) and sections 601 and 603 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1781, 1782), the following land in the State
				is designated as wilderness areas and as components of the National Wilderness
				Preservation System:
								(1)Death valley
				national park wilderness additionsCertain land in the
				Conservation Area administered by the Director of the National Park Service,
				comprising approximately 59,264 acres, as generally depicted on the map
				entitled Death Valley National Park Additions and dated October
				1, 2009, which shall be considered to be a part of the Death Valley National
				Park Wilderness.
								(2)Bowling alley
				wildernessCertain land in the Conservation Area administered by
				the Director of the Bureau of Land Management, comprising approximately 30,888
				acres, as generally depicted on the map entitled Death Valley National
				Park Proposed Wilderness Area, numbered 143/100080, and dated June
				2009, which shall be considered to be a part of the Death Valley National Park
				Wilderness.
								(c)Designation of
				wilderness area To be administered by the Forest Service
								(1)In
				generalIn accordance with
				the Wilderness Act (16 U.S.C. 1131 et seq.) and sections 601 and 603 of the
				Federal Land Policy and Management Act of 1976 (43 U.S.C. 1781, 1782), the land
				in the State described in paragraph (2) is designated as a wilderness area and
				as a component of the National Wilderness Preservation System.
								(2)Description of
				landThe land referred to in paragraph (1) is certain land in the
				San Bernardino National Forest, comprising approximately 7,141 acres, as
				generally depicted on the map entitled Proposed Sand to Snow National
				Monument and dated October 26, 2009, which shall considered to be a
				part of the San Gorgonio Wilderness.
								1502.Management
							(a)Adjacent
				management
								(1)In
				GeneralNothing in this title creates any protective perimeter or
				buffer zone around the wilderness areas designated by section 1501.
								(2)Activities
				outside wilderness areas
									(A)In
				generalThe fact that an activity (including military activities)
				or use on land outside a wilderness area designated by section 1501 can be seen
				or heard within the wilderness area shall not preclude or restrict the activity
				or use outside the boundary of the wilderness area.
									(B)Effect on
				nonwilderness activities
										(i)In
				generalIn any permitting proceeding (including a review under
				the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.)) conducted with respect to a project
				described in clause (ii) that is formally initiated through a notice in the
				Federal Register before December 31, 2013, the consideration of any visual,
				noise, or other impacts of the project on a wilderness area designated by
				section 1501 shall be conducted based on the status of the area before
				designation as wilderness.
										(ii)Description of
				projectsA project referred to in clause (i) is a renewable
				energy project—
											(I)for which the
				Bureau of Land Management has received a right-of-way use application on or
				before the date of enactment of this Act; and
											(II)that is located
				outside the boundary of a wilderness area designated by section 1501.
											(3)No additional
				regulationNothing in this title requires additional regulation
				of activities on land outside the boundary of the wilderness areas.
								(4)Effect on
				military operationsNothing in this Act alters any authority of
				the Secretary of Defense to conduct any military operations at desert
				installations, facilities, and ranges of the State that are authorized under
				any other provision of law.
								(b)Maps; legal
				descriptions
								(1)In
				generalAs soon as practicable after the date of enactment of
				this title, the Secretary shall file a map and legal description of each
				wilderness area and wilderness addition designated by section 1501 with—
									(A)the Committee on
				Natural Resources of the House of Representatives; and
									(B)the Committee on
				Energy and Natural Resources of the Senate.
									(2)Force of
				lawA map and legal description filed under paragraph (1) shall
				have the same force and effect as if included in this title, except that the
				Secretary may correct errors in the maps and legal descriptions.
								(3)Public
				availabilityEach map and legal description filed under paragraph
				(1) shall be filed and made available for public inspection in the appropriate
				office of the Secretary.
								(c)AdministrationSubject
				to valid existing rights, the land designated as wilderness or as a wilderness
				addition by section 1501 shall be administered by the Secretary in accordance
				with this Act and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any
				reference in that Act to the effective date shall be considered to be a
				reference to the date of enactment of this title.
							1503.Release of
				wilderness study areas
							(a)FindingCongress
				finds that, for purposes of section 603 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1782), any portion of a wilderness study area
				described in subsection (b) that is not designated as a wilderness area or
				wilderness addition by section 1501 or any other Act enacted before the date of
				enactment of this title has been adequately studied for wilderness.
							(b)Description of
				study areasThe study areas referred to in subsection (a)
				are—
								(1)the Cady
				Mountains Wilderness Study Area;
								(2)the Great Falls
				Basin Wilderness Study Area; and
								(3)the Soda
				Mountains Wilderness Study Area.
								(c)ReleaseAny
				portion of a wilderness study area described in subsection (b) that is not
				designated as a wilderness area or wilderness addition by section 1501 is no
				longer subject to section 603(c) of the Federal Land Policy and Management Act
				of 1976 (43 U.S.C. 1782(c)).
							XVIDesignation of
				special management area
						1601.DefinitionsIn this title:
							(1)Management
				areaThe term Management Area means the Vinagre Wash
				Special Management Area.
							(2)MapThe
				term map means the map entitled Vinagre Wash Special
				Management Area-Proposed and dated November 10, 2009.
							(3)Public
				landThe term public land has the meaning given the
				term public lands in section 103 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1702).
							(4)SecretaryThe
				term Secretary means the Secretary of the Interior.
							1602.Establishment
				of the Vinagre Wash Special Management Area
							(a)EstablishmentThere
				is established the Vinagre Wash Special Management Area in the State, to be
				managed by the El Centro Field Office and the Yuma Field Office of the Bureau
				of Land Management.
							(b)PurposeThe
				purpose of the Management Area is to conserve, protect, and enhance—
								(1)the plant and
				wildlife values of the Management Area; and
								(2)the outstanding
				and nationally significant ecological, geological, scenic, recreational,
				archaeological, cultural, historic, and other resources of the Management
				Area.
								(c)BoundariesThe
				Management Area shall consist of the public land in Imperial County,
				California, comprising approximately 74,714 acres, as generally depicted on the
				map.
							(d)Map; legal
				description
								(1)In
				generalAs soon as practicable, but not later than 3 years, after
				the date of enactment of this title, the Secretary shall submit a map and legal
				description of the Management Area to—
									(A)the Committee on
				Natural Resources of the House of Representatives; and
									(B)the Committee on
				Energy and Natural Resources of the Senate.
									(2)EffectThe
				map and legal description submitted under paragraph (1) shall have the same
				force and effect as if included in this title, except that the Secretary may
				correct any errors in the map and legal description.
								(3)AvailabilityCopies
				of the map submitted under paragraph (1) shall be on file and available for
				public inspection in—
									(A)the Office of the
				Director of the Bureau of Land Management; and
									(B)the appropriate
				office of the Bureau of Land Management in the State.
									1603.Management
							(a)In
				generalThe Secretary shall allow hiking, camping, hunting, and
				sightseeing and the use of motorized vehicles, mountain bikes, and horses on
				designated routes in the Management Area in a manner that—
								(1)is consistent
				with the purpose of the Management Area described in section 1602(b);
								(2)ensures public
				health and safety; and
								(3)is consistent
				with applicable law.
								(b)Off-Highway
				vehicle use
								(1)In
				generalSubject to paragraphs (2) and (3) and all other
				applicable laws, the use of off-highway vehicles shall be permitted on routes
				in the Management Area generally depicted on the map.
								(2)ClosureThe
				Secretary may temporarily close or permanently reroute a portion of a route
				described in paragraph (1)—
									(A)to prevent, or
				allow for restoration of, resource damage;
									(B)to protect tribal
				cultural resources, including the resources identified in the tribal cultural
				resources management plan developed under section 1905(c);
									(C)to address public
				safety concerns; or
									(D)as otherwise
				required by law.
									(3)Designation of
				additional routesDuring the 3-year period beginning on the date
				of enactment of this title, the Secretary—
									(A)shall accept
				petitions from the public regarding additional routes for off-highway vehicles;
				and
									(B)may designate
				additional routes that the Secretary determines—
										(i)would provide
				significant or unique recreational opportunities; and
										(ii)are consistent
				with the purposes of the Management Area.
										(c)WithdrawalSubject
				to valid existing rights, all Federal land within the Management Area is
				withdrawn from—
								(1)all forms of
				entry, appropriation, or disposal under the public land laws;
								(2)location, entry,
				and patent under the mining laws; and
								(3)right-of-way,
				leasing, or disposition under all laws relating to—
									(A)minerals;
				or
									(B)solar, wind, and
				geothermal energy.
									(d)No
				buffersThe establishment of the Management Area shall
				not—
								(1)create a
				protective perimeter or buffer zone around the Management Area; or
								(2)preclude uses or
				activities outside the Management Area that are permitted under other
				applicable laws, even if the uses or activities are prohibited within the
				Management Area.
								(e)Notice of
				available routesThe Secretary shall ensure that visitors to the
				Management Area have access to adequate notice relating to the availability of
				designated routes in the Management Area through—
								(1)the placement of
				appropriate signage along the designated routes;
								(2)the distribution
				of maps, safety education materials, and other information that the Secretary
				determines to be appropriate; and
								(3)restoration of
				areas that are not designated as open routes, including vertical
				mulching.
								(f)StewardshipThe
				Secretary, in consultation with Indian tribes and other interests, shall
				develop a program to provide opportunities for monitoring and stewardship of
				the Management Area to minimize environmental impacts and prevent resource
				damage from recreational use, including volunteer assistance with—
								(1)route
				signage;
								(2)restoration of
				closed routes;
								(3)protection of
				Management Area resources; and
								(4)recreation
				education.
								(g)Protection of
				tribal cultural resourcesNot later than 2 years after the date
				of enactment of this title, the Secretary, in accordance with the National
				Historic Preservation Act (16 U.S.C. 470 et seq.) and any other applicable law,
				shall—
								(1)prepare and
				complete a tribal cultural resources survey of the Management Area; and
								(2)consult with the
				Quechan Indian Nation and other Indian tribes demonstrating ancestral,
				cultural, or other ties to the resources within the Management Area on the
				development and implementation of the tribal cultural resources survey under
				paragraph (1).
								1604.Potential
				wilderness
							(a)Protection of
				wilderness character
								(1)In
				generalThe Secretary shall manage the Federal land in the
				Management Area described in paragraph (2) in a manner that preserves the
				character of the land for the eventual inclusion of the land in the National
				Wilderness Preservation System.
								(2)Description of
				landThe Federal land described in this paragraph is—
									(A)the approximately
				9,160 acres of land, as generally depicted on the map entitled Indian
				Pass Wilderness Additions-Proposed and dated November 10, 2009;
									(B)the approximately
				17,436 acres of land, as generally depicted on the map entitled Milpitas
				Wash Wilderness Area-Proposed and dated November 10, 2009;
									(C)the approximately
				13,647 acres of land, as generally depicted on the map entitled Buzzard
				Peak Wilderness Area-Proposed and dated November 10, 2009; and
									(D)the approximately
				8,090 acres of land, as generally depicted on the map entitled Palo
				Verde Mountain Wilderness Additions-Proposed and dated November 10,
				2009.
									(3)Use of
				land
									(A)Military
				usesThe Secretary shall manage the Federal land in the
				Management Area described in paragraph (2) in a manner that is consistent with
				the Wilderness Act (16 U.S.C. 1131 et seq.), except that the Secretary may
				authorize use of the land by the Secretary of the Navy for Naval Special
				Warfare Tactical Training, including long-range small unit training and
				navigation, vehicle concealment, and vehicle sustainment training, in
				accordance with applicable Federal laws.
									(B)Prohibited
				usesThe following shall be prohibited on the Federal land
				described in paragraph (2):
										(i)Permanent
				roads.
										(ii)Commercial
				enterprises.
										(iii)Except as
				necessary to meet the minimum requirements for the administration of the
				Federal land and to protect public health and safety—
											(I)the use of
				mechanized vehicles; and
											(II)the
				establishment of temporary roads.
											(4)Wilderness
				designation
									(A)In
				generalThe Federal land described in paragraph (2) shall be
				designated as wilderness and as a component of the National Wilderness
				Preservation System on the date on which the Secretary, in consultation with
				the Secretary of Defense, publishes a notice in the Federal Register that all
				activities on the Federal land that are incompatible with the Wilderness Act
				(16 U.S.C. 1131 et seq.) have terminated.
									(B)DesignationOn
				designation of the Federal land under clause (i)—
										(i)the land
				described in paragraph (2)(A) shall be incorporated in, and shall be considered
				to be a part of, the Indian Pass Wilderness;
										(ii)the land
				described in paragraph (2)(B) shall be designated as the Milpitas Wash
				Wilderness;
										(iii)the land
				described in paragraph (2)(C) shall be designated as the Buzzard Peak
				Wilderness; and
										(iv)the land
				described in paragraph (2)(D) shall be incorporated in, and shall be considered
				to be a part of, the Palo Verde Mountains Wilderness.
										(b)Administration
				of wildernessSubject to valid existing rights, the land
				designated as wilderness or as a wilderness addition by this title shall be
				administered by the Secretary in accordance with this Act and the Wilderness
				Act (16 U.S.C. 1131 et seq.).
							XVIINational Park
				System additions
						1701.Death Valley
				National Park boundary revision
							(a)In
				generalThe boundary of Death Valley National Park is adjusted to
				include—
								(1)the approximately
				33,041 acres of Bureau of Land Management land abutting the southern end of the
				Death Valley National Park that lies between Death Valley National Park to the
				north and Ft. Irwin Military Reservation to the south and which runs
				approximately 34 miles from west to east, as depicted on the map entitled
				Death Valley National Park Proposed Boundary Addition, numbered
				143/100,080, and dated June 2009;
								(2)the approximately
				6,379 acres of Bureau of Land Management land in Inyo County, California,
				located in the northeast area of Death Valley National Park that is within, and
				surrounded by, land under the jurisdiction of the Director of the National Park
				Service, as depicted on the map entitled Proposed Crater Mine Area
				Addition to Death Valley National Park, numbered 143/100,079, and dated
				June 2009; and
								(3)(A)on transfer of title to
				the private land to the National Park Service, the approximately 280 acres of
				private land in Inyo County, California, located adjacent to the southeastern
				boundary of Death Valley National Park, as depicted on the map entitled
				Proposed Ryan Camp Addition to Death Valley National Park,
				numbered 143/100,097, and dated June 2009; and
									(B)the approximately 1,040 acres of
				Bureau of Land Management land contiguous to the private land described in
				subparagraph (A), as depicted on the map entitled Proposed Ryan Camp
				Addition to Death Valley National Park, numbered 143/100,097, and dated
				June 2009.
									(b)Availability of
				mapThe maps described in paragraphs (1), (2), and (3) of
				subsection (a) shall be on file and available for public inspection in the
				appropriate offices of the National Park Service.
							(c)AdministrationThe
				Secretary of the Interior (referred to in this section as the
				Secretary) shall—
								(1)administer any
				land added to Death Valley National Park under subsection (a)—
									(A)as part of Death
				Valley National Park; and
									(B)in accordance
				with applicable laws (including regulations); and
									(2)not later than
				180 days after the date of enactment of this title, develop a memorandum of
				understanding with Inyo County, California, permitting ongoing access and use
				to existing gravel pits along Saline Valley Road within Death Valley National
				Park for road maintenance and repairs in accordance with applicable laws
				(including regulations).
								1702.Mojave
				National Preserve
							(a)In
				generalThe boundary of the Mojave National Preserve is adjusted
				to include—
								(1)the 29,221 acres
				of Bureau of Land Management land that is surrounded by the Mojave National
				Preserve to the northwest, west, southwest, south, and southeast and by the
				Nevada State line on the northeast boundary, as depicted on the map entitled
				Proposed Castle Mountain Addition to the Mojave National
				Preserve, numbered 170/100,075, and dated August 2009; and
								(2)the 25 acres of
				Bureau of Land Management land in Baker, California, as depicted on the map
				entitled Mojave National Preserve–Proposed Boundary Addition,
				numbered 170/100,199, and dated August 2009.
								(b)Availability of
				mapsThe maps described in subsection (a) shall be on file and
				available for public inspection in the appropriate offices of the National Park
				Service.
							(c)AdministrationThe
				Secretary shall administer any land added to Mojave National Preserve under
				subsection (a)—
								(1)as part of the
				Mojave National Preserve; and
								(2)in accordance
				with applicable laws (including regulations).
								1703.Joshua Tree
				National Park boundary revision
							(a)In
				generalThe boundary of the Joshua Tree National Park is adjusted
				to include the 2,879 acres of land managed by Director of the Bureau of Land
				Management that are contiguous at several different places to the northern
				boundaries of Joshua Tree National Park in the northwest section of the Park,
				as depicted on the map entitled Joshua Tree National Park Proposed
				Boundary Additions, numbered 156/100,007, and dated June 2009.
							(b)Availability of
				mapThe map described in subsection (a) and the map depicting the
				25 acres described in subsection (c)(2) shall be on file and available for
				public inspection in the appropriate offices of the National Park
				Service.
							(c)Administration
								(1)In
				generalThe Secretary shall administer any land added to the
				Joshua Tree National Park under subsection (a) and the additional land
				described in paragraph (2)—
									(A)as part of Joshua
				Tree National Park; and
									(B)in accordance
				with applicable laws (including regulations).
									(2)Description of
				additional landThe additional land referred to in paragraph (1)
				is the 25 acres of land—
									(A)depicted on the
				map entitled Joshua Tree National Park Boundary Adjustment Map,
				numbered 156/80,049, and dated April 1, 2003;
									(B)added to Joshua
				Tree National Park by the notice of the Department Interior of August 28, 2003
				(68 Fed. Reg. 51799); and
									(C)more particularly
				described as lots 26, 27, 28, 33, and 34 in sec. 34, T. 1 N., R. 8 E., San
				Bernardino Meridian.
									1704.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				title.
						XVIIIOff-highway
				vehicle recreation areas
						1801.Designation
				of off-highway vehicle recreation areas
							(a)DesignationIn
				accordance with the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1701 et seq.) and resource
				management plans developed under this title and subject to valid existing
				rights, the following land within the Conservation Area in San Bernardino
				County, California, is designated as Off-Highway Vehicle Recreation
				Areas:
								(1)El mirage
				off-highway vehicle recreation areaCertain Bureau of Land
				Management land in the Conservation Area, comprising approximately 25,600
				acres, as generally depicted on the map entitled El Mirage Off-Highway
				Vehicle Recreation Area and dated July 15, 2009, which shall be known
				as the El Mirage Off-Highway Vehicle Recreation Area.
								(2)Johnson valley
				off-highway vehicle recreation area
									(A)In
				generalCertain Bureau of Land Management land in the
				Conservation Area, comprising approximately 180,000 acres, as generally
				depicted on the map entitled Johnson Valley Off-Highway Vehicle
				Recreation Area and dated July 15, 2009, which shall be known as the
				Johnson Valley Off-Highway Vehicle Recreation Area.
									(B)Exclusions
										(i)In
				generalSubject to clause (iii), the land described in clause
				(ii) shall be excluded from the Johnson Valley Off-Highway Vehicle Recreation
				Area to permit the Secretary of the Navy to study the land for—
											(I)withdrawal in
				accordance with the Act of February 28, 1958 (43 U.S.C. 155 et seq.);
				and
											(II)potential
				inclusion in the Marine Corps Air Ground Combat Center at Twentynine Palms,
				California, for national defense purposes.
											(ii)Study
				areaThe land referred to in clause (i) is the land that—
											(I)is described
				in—
												(aa)the notice of
				the Bureau of Land Management of September 15, 2008 entitled Notice of
				Proposed Legislative Withdrawal and Opportunity for Public Meeting;
				California (73 Fed. Reg. 53269); or
												(bb)any subsequent
				notice in the Federal Register that is related to the notice described in item
				(aa); and
												(II)has been
				segregated by the Director of the Bureau of Land Management.
											(iii)Incorporation
				in off-highway vehicle recreation areaAfter action by the
				Secretary of Defense and Congress regarding the withdrawal under subparagraph
				(A), any land within the study area that is not withdrawn shall be incorporated
				into the Johnson Valley Off-Highway Vehicle Recreation Area.
										(C)Joint use of
				certain landThe Secretary of Defense shall consider a potential
				joint use area within the Johnson Valley Off-Highway Vehicle Recreation Area as
				part of the environmental impact statement of the Department of Defense that
				would allow for continued recreational opportunities on the joint use area
				during periods in which—
										(i)the joint use
				area is not needed for military training activities; and
										(ii)public safety
				can be ensured.
										(D)Military access
				for administrative purposesIn cooperation with the Secretary of
				the Interior, the Secretary of the Navy may, after notifying the Secretary of
				the Interior, access the Johnson Valley Off-Highway Vehicle Recreation Area for
				national defense purposes supporting military training (including military
				range management and exercise control activities).
									(3)Rasor
				off-highway vehicle recreation areaCertain Bureau of Land
				Management land in the Conservation Area, comprising approximately 22,400
				acres, as generally depicted on the map entitled Rasor Off-Highway
				Vehicle Recreation Area and dated July 15, 2009, which shall be known
				as the Rasor Off-Highway Vehicle Recreation Area.
								(4)Spangler hills
				off-highway vehicle recreation areaCertain Bureau of Land
				Management land in the Conservation Area, comprising approximately 62,080
				acres, as generally depicted on the map entitled Spangler Hills
				Off-Highway Vehicle Recreation Area and dated July 15, 2009, which
				shall be known as the Spangler Off-Highway Vehicle Recreation
				Area.
								(5)Stoddard valley
				off-highway vehicle recreation areaCertain Bureau of Land
				Management land in the Conservation Area, comprising approximately 54,400
				acres, as generally depicted on the map entitled Stoddard Valley
				Off-Highway Vehicle Recreation Area and dated July 15, 2009, which
				shall be known as the Stoddard Valley Off-Highway Vehicle Recreation
				Area.
								(b)PurposeThe
				purpose of the off-highway vehicle recreation areas designated under subsection
				(a) is to preserve and enhance the recreational opportunities within the
				Conservation Area (including opportunities for off-highway vehicle recreation),
				while conserving the wildlife and other natural resource values of the
				Conservation Area.
							(c)Maps and
				descriptions
								(1)Preparation and
				submissionAs soon as practicable after the date of enactment of
				this title, the Secretary shall file a map and legal description of each
				off-highway vehicle recreation area designated by subsection (a) with—
									(A)the Committee on
				Natural Resources of the House of Representatives; and
									(B)the Committee on
				Energy and Natural Resources of the Senate.
									(2)Legal
				effectThe map and legal descriptions of the off-highway vehicle
				recreation areas filed under paragraph (1) shall have the same force and effect
				as if included in this title, except that the Secretary may correct errors in
				the map and legal descriptions.
								(3)Public
				availabilityEach map and legal description filed under paragraph
				(1) shall be filed and made available for public inspection in the appropriate
				offices of the Bureau of Land Management.
								(d)Use of the
				land
								(1)Recreational
				activities
									(A)In
				generalThe Secretary shall continue to authorize, maintain, and
				enhance the recreational uses of the off-highway vehicle recreation areas
				designated by subsection (a), including off-highway recreation, hiking,
				camping, hunting, mountain biking, sightseeing, rockhounding, and horseback
				riding, as long as the recreational use is consistent with this section and any
				other applicable law.
									(B)Off-highway
				vehicle and off-highway recreationTo the extent consistent with
				applicable Federal law (including regulations) and this section, any authorized
				recreation activities and use designations in effect on the date of enactment
				of this title and applicable to the off-highway vehicle recreation areas
				designated by subsection (a) shall continue, including casual off-highway
				vehicular use, racing, competitive events, rock crawling, training, and other
				forms of off-highway recreation.
									(2)Wildlife
				guzzlersWildlife guzzlers shall be allowed in the off-highway
				vehicle recreation areas designated by subsection (a) in accordance with
				applicable Bureau of Land Management guidelines.
								(3)Prohibited
				usesResidential and commercial development (including
				development of mining and energy facilities, but excluding transmission line
				rights-of-way and related telecommunication facilities) shall be prohibited in
				the off-highway vehicle recreation areas designated by subsection (a) if the
				Secretary determines that the development is incompatible with the purpose
				described in subsection (b).
								(e)Administration
								(1)In
				generalThe Secretary shall administer the off-highway vehicle
				recreation areas designated by subsection (a) in accordance with—
									(A)this
				title;
									(B)the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
									(C)any other
				applicable laws (including regulations).
									(2)Management
				plan
									(A)In
				generalAs soon as practicable, but not later than 3 years after
				the date of enactment of this title, the Secretary shall—
										(i)amend existing
				resource management plans applicable to the land designated as off-highway
				vehicle recreation areas under subsection (a); or
										(ii)develop new
				management plans for each off-highway vehicle recreation area designated under
				that subsection.
										(B)RequirementsAll
				new or amended plans under subparagraph (A) shall be designed to preserve and
				enhance safe off-highway vehicle and other recreational opportunities within
				the applicable recreation area consistent with—
										(i)the purpose
				described in subsection (b); and
										(ii)any applicable
				laws (including regulations).
										(C)Interim
				plansPending completion of a new management plan under
				subparagraph (A), the existing resource management plans shall govern the use
				of the applicable off-highway vehicle recreation area.
									(f)Study
								(1)In
				generalAs soon as practicable, but not later than 2 years, after
				the date of enactment of this title, the Secretary shall complete a study to
				identify Bureau of Land Management land adjacent to the off-highway vehicle
				recreation areas designated by subsection (a) that is suitable for addition to
				the off-highway vehicle recreation areas.
								(2)RequirementsIn
				preparing the study under paragraph (1), the Secretary shall—
									(A)seek input from
				stakeholders, including—
										(i)the State;
										(ii)San Bernardino
				County, California;
										(iii)the
				public;
										(iv)recreational
				user groups; and
										(v)conservation
				organizations;
										(B)explore the
				feasibility of expanding the southern boundary of the off-highway vehicle
				recreation area described in subsection (a)(4) to include previously disturbed
				land;
									(C)identify and
				exclude from consideration any land that—
										(i)is managed for
				conservation purposes;
										(ii)may be suitable
				for renewable energy development; or
										(iii)may be
				necessary for energy transmission; and
										(D)not recommend or
				approve expansion areas that collectively would exceed the total acres
				administratively designated for off-highway recreation within the Conservation
				Area as of the date of enactment of this title.
									(3)Applicable
				lawThe Secretary shall consider the information and
				recommendations of the study completed under paragraph (1) to determine the
				impacts of expanding off-highway vehicle recreation areas designated by
				subsection (a) on the Conservation Area, in accordance with—
									(A)the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
									(B)the Endangered
				Species Act of 1973 (16 U.S.C. 1531 et seq.); and
									(C)any other
				applicable law.
									(4)Submission to
				congressOn completion of the study under paragraph (1), the
				Secretary shall submit the study to—
									(A)the Committee on
				Natural Resources of the House of Representatives; and
									(B)the Committee on
				Energy and Natural Resources of the Senate.
									(5)Authorization
				for expansion
									(A)In
				generalOn completion of the study under paragraph (1) and in
				accordance with all applicable laws (including regulations), the Secretary
				shall authorize the expansion of the off-highway vehicle recreation areas
				recommended under the study.
									(B)ManagementAny
				land within the expanded areas under subparagraph (A) shall be managed in
				accordance with this section.
									XIXMiscellaneous
						1901.State land
				transfers and exchanges
							(a)Transfer of
				land to Anza-Borrego Desert State Park
								(1)In
				generalOn termination of all mining claims to the land described
				in paragraph (2), the Secretary shall transfer the land described in that
				paragraph to the State.
								(2)Description of
				landThe land referred to in paragraph (1) is certain Bureau of
				Land Management land in San Diego County, California, comprising approximately
				934 acres, as generally depicted on the 2 maps entitled Anza-Borrego
				Desert State Park Additions-Table Mountain Wilderness Study Area and
				dated July 15, 2009.
								(3)Management
									(A)In
				generalThe land transferred under paragraph (1) shall be managed
				in accordance with the provisions of the California Wilderness Act (California
				Public Resources Code sections 5093.30–5093.40).
									(B)WithdrawalSubject
				to valid existing rights, the land transferred under paragraph (1) is withdrawn
				from—
										(i)all forms of
				entry, appropriation, or disposal under the public land laws;
										(ii)location, entry,
				and patent under the mining laws; and
										(iii)disposition
				under all laws relating to mineral and geothermal leasing.
										(C)ReversionIf
				the State ceases to manage the land transferred under paragraph (1) as part of
				the State Park System or in a manner inconsistent with the California
				Wilderness Act (California Public Resources Code sections 5093.30–5093.40), the
				land shall revert to the Secretary, to be managed as a Wilderness Study
				Area.
									(b)Land
				exchanges
								(1)In
				generalThe Secretary shall, in consultation and cooperation with
				the California State Lands Commission (referred to in this section as the
				Commission), develop a process to exchange isolated parcels of
				State land within the Conservation Area for Federal land located in the
				Conservation Area or other Federal land in the State that—
									(A)is consistent
				with the plans described in paragraph (2); and
									(B)ensures that the
				conservation goals and objectives identified in those plans are not adversely
				impacted.
									(2)Description of
				plansThe plans referred to in paragraph (1) are—
									(A)the California
				Desert Renewable Energy Conservation Plan;
									(B)the California
				Desert Conservation Area Plan;
									(C)the Northern and
				Eastern Colorado Desert Plan; and
									(D)any other
				applicable plans.
									(3)RequirementsThe
				process developed under paragraph (1) shall—
									(A)apply to all
				State land within the Conservation Area that is under the jurisdiction of the
				Commission;
									(B)prioritize the
				elimination of State land from units of the National Park System, national
				monuments, and wilderness areas;
									(C)provide the
				Commission with consolidated land holdings sufficient to make the land viable
				for commercial or recreation uses, including renewable energy development,
				off-highway vehicle recreation, or State infrastructure or resource
				needs;
									(D)establish methods
				to ensure that—
										(i)not later than 1
				year after the date of enactment of this title, the Secretary and the
				Commission complete an inventory of Federal land and State land in the
				Conservation Area under the jurisdiction of the Secretary and the Commission,
				respectively, and any other Federal land and property outside the Conservation
				Area that is determined to be suitable for exchange consistent with paragraph
				(1);
										(ii)there is a
				public comment period of not less than 90 days with respect to—
											(I)the inventory of
				land under clause (i); and
											(II)any proposed
				land exchange under this section that involves more than 5,000 acres of Federal
				land;
											(iii)in preparing
				the inventory of Federal land suitable for exchange under clause (i), the
				Secretary shall use best efforts to give priority to—
											(I)land that has the
				potential for commercial development, including renewable energy development,
				such as wind and solar energy development;
											(II)the land
				described in section 707(b)(2);
											(III)land located
				outside the boundaries of the Conservation Area (including closed military base
				land and land identified as surplus by the Administrator of the General
				Services Administration) to avoid, to the maximum extent feasible, conflicts
				with conservation of desert land;
											(iv)the inventory
				under clause (i) is updated annually by the Secretary and resubmitted to the
				Commission; and
										(v)the land
				exchanges are completed by the date that is 10 years after the date of
				enactment of this title; and
										(E)provide for the
				submission of annual reports to Congress that—
										(i)describe any
				progress or impediments to accomplishing the goal described in subparagraph
				(D)(v); and
										(ii)any
				recommendations for legislation to accomplish the goal.
										(4)ValuationNotwithstanding
				paragraphs (2) through (5) of subsection (d) of section 206 of the Federal Land
				Policy and Management Act of 1976 (43 U.S.C. 1716(d)), if, within 180 days
				after the submission of an appraisal under subsection (d)(1) of that section,
				the Secretary and the Commission cannot agree to accept the findings of the
				appraisal—
									(A)the Secretary and
				the Commission shall mutually agree to employ a process of bargaining or some
				other process to determine the values of the land involved in the
				exchange;
									(B)the appraisal
				shall be submitted to an arbiter appointed by the Secretary from a list of
				arbitrators submitted to the Secretary by the American Arbitration Association
				for arbitration;
									(C)although the
				decision of the arbiter under subparagraph (B) shall be nonbinding, the
				decision may be used by the Secretary and the Commission as a valid appraisal
				for—
										(i)a
				period of 2 years; and
										(ii)on mutual
				agreement of the Secretary and the Commission, an additional 2-year period;
				or
										(D)on mutual
				agreement of the Secretary and the Commission, the valuation process shall be
				suspended or modified.
									(5)Treatment of
				land use restrictions and pending applicationsFor the purposes
				of this title—
									(A)the Secretary
				shall not exclude parcels from exchanges because the parcels are subject to
				designations or pending land use applications, including applications for the
				development of renewable energy;
									(B)all Federal land
				and State land proposed for exchange or sale shall be valued—
										(i)according to fair
				market value;
										(ii)in accordance
				with section 206(d) of the Federal Land Policy and Management Act of 1976 (43
				U.S.C. 1716(d)); and
										(iii)without regard
				to—
											(I)pending land use
				applications;
											(II)renewable energy
				designations; or
											(III)any land use
				restrictions on adjacent land.
											(6)Cooperation
				agreementsThe Secretary may—
									(A)enter into such
				joint agreements with the General Services Administration and the Commission as
				the Secretary determines to be necessary to facilitate land exchanges,
				including agreements that establish accounting mechanisms—
										(i)to be used for
				tracking the differential in dollar value of land conveyed in a series of
				transactions; and
										(ii)that,
				notwithstanding part 2200 of title 43, Code of Federal Regulations (or
				successor regulations), may carry outstanding cumulative credit balances until
				the completion of the land exchange process developed under paragraph (1);
				and
										(B)to the extent
				that the agreement does not conflict with this section, continue using the
				agreement entitled Memorandum of Agreement Between California State
				Lands Commission, General Services Administration, and the Department of the
				Interior Regarding: Implementation of the California Desert Protection
				Act, which became effective on November 7, 1995.
									(7)Existing
				lawExcept as otherwise provided in this section, nothing in this
				section supersede or limits section 707.
								(8)State land
				leases
									(A)In
				generalThe Secretary shall manage any State land described in
				subparagraph (B) in accordance with the terms and conditions of the applicable
				State lease agreement for the duration of the lease, subject to applicable laws
				(including regulations).
									(B)Description of
				State landThe State land referred to in subparagraph (A) is any
				State land within the Conservation Area that is subject to a lease or permit on
				the date of enactment of this title that is transferred to the Federal
				Government.
									(C)Expiration of
				leaseOn the expiration of a State lease referred to in
				subparagraph (A), the Secretary shall provide lessees with the opportunity to
				seek Federal permits to continue the existing use of the State land without
				further action otherwise required under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.).
									(D)Applicable
				lawExcept as otherwise provided in this section, any State land
				transferred to the United States under this section shall be managed in
				accordance with all laws (including regulations) and rules applicable to the
				public land adjacent to the transferred State land.
									(c)Twentynine
				Palms Marine Corps Base
								(1)In
				generalThe Secretary and the Secretary of Defense, in
				consultation and in cooperation with the California State Lands Commission,
				shall develop a process to purchase or exchange parcels of State land within
				the area of expansion and land use restrictions planned for the Twentynine
				Palms Marine Corps Base.
								(2)RequirementsThe
				process developed under paragraph (1) for exchanged parcels of State land shall
				provide the California State Lands Commission with consolidated land holdings
				sufficient to make the land viable for commercial or recreational uses,
				including renewable energy development, off-highway vehicle recreation, or
				State infrastructure or resource needs.
								(3)Applicable
				lawAn exchange of land under this subsection shall be subject to
				the requirements of subsection (b).
								(d)Holtville
				Airport, Imperial County
								(1)In
				generalOn the submission of an application by Imperial County,
				California, the Secretary of Transportation shall, in accordance with section
				47125 of title 49, United States Code, and section 2641.1 of title 43, Code of
				Federal Regulations (or successor regulations) seek a conveyance from the
				Secretary of approximately 3,500 acres of Bureau of Land Management land
				adjacent to the Imperial County Holtville Airport (L04) for the purposes of
				airport expansion.
								(2)SegregationThe
				Secretary (acting through the Director of the Bureau of Land Management) shall,
				with respect to the land to be conveyed under paragraph (1)—
									(A)segregate the
				land; and
									(B)prohibit the
				appropriation of the land until—
										(i)the date on which
				a notice of realty action terminates the application; or
										(ii)the date on
				which a document of conveyance is published.
										(e)Needles Solar
				Reserve, San Bernardino County
								(1)In
				generalThe Secretary shall grant to the Commission a right of
				first refusal to exchange the State land described in paragraph (2) for Bureau
				of Land Management land identified for disposal.
								(2)Secondary right
				of refusalIf the Commission declines to exchange State land for
				Bureau of Land Management land identified for disposal within the city limits
				of Needles, California, the City of Needles shall have a secondary right of
				refusal to acquire the land.
								1902.Military
				activitiesNothing in this
				Act—
							(1)restricts or
				precludes Department of Defense motorized access by land or air—
								(A)to respond to an
				emergency within a wilderness area designated by this Act; or
								(B)to control access
				to the emergency site;
								(2)prevents
				nonmechanized military training activities previously conducted on wilderness
				areas designated by this title that are consistent with—
								(A)the Wilderness
				Act (16 U.S.C. 1131 et seq.); and
								(B)all applicable
				laws (including regulations);
								(3)restricts or
				precludes low-level overflights of military aircraft over the areas designated
				as wilderness, national monuments, special management areas, or recreation
				areas by this Act, including military overflights that can be seen or heard
				within the designated areas;
							(4)restricts or
				precludes flight testing and evaluation in the areas described in paragraph
				(3); or
							(5)restricts or
				precludes the designation or creation of new units of special use airspace, or
				the establishment of military flight training routes, over the areas described
				in paragraph (3).
							1903.Climate
				change and wildlife corridors
							(a)In
				generalThe Secretary shall—
								(1)assess the
				impacts of climate change on the Conservation Area; and
								(2)establish
				policies and procedures to ensure the preservation of wildlife corridors and
				facilitate species migration likely to occur due to climate change.
								(b)Study
								(1)In
				generalAs soon as practicable, but not later than 2 years, after
				the date of enactment of this title, the Secretary shall complete a study
				regarding the impact of global climate change on the Conservation Area.
								(2)ComponentsThe
				study under paragraph (1) shall—
									(A)identify the
				species migrating, or likely to migrate, due to climate change;
									(B)examine the
				impacts and potential impacts of climate change on—
										(i)plants, insects,
				and animals;
										(ii)soil;
										(iii)air
				quality;
										(iv)water quality
				and quantity; and
										(v)species migration
				and survival;
										(C)identify critical
				wildlife and species migration corridors recommended for preservation;
				and
									(D)include
				recommendations for ensuring the biological connectivity of public land managed
				by the Secretary and the Secretary of Defense throughout the Conservation
				Area.
									(3)Rights-of-wayThe
				Secretary shall consider the information and recommendations of the study under
				paragraph (1) to determine the individual and cumulative impacts of
				rights-of-way for projects in the Conservation Area, in accordance with—
									(A)the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.);
									(B)the
				Endangered Species Act of 1973 (16
				U.S.C. 1531 et seq.); and
									(C)any other
				applicable law.
									(c)Land management
				plansThe Secretary shall incorporate into all land management
				plans applicable to the Conservation Area the findings and recommendations of
				the study completed under subsection (b).
							1904.Prohibited
				uses of donated and acquired land
							(a)DefinitionsIn
				this section:
								(1)Acquired
				landThe term acquired land means any land acquired
				for the Conservation Area using amounts from the Land and Water Conservation
				Fund established under section 2 of the Land and Water Conservation Fund Act of
				1965 (16 U.S.C. 460l–5).
								(2)Donated
				landThe term donated land means any private land
				donated to the United States for conservation purposes in the Conservation
				Area.
								(3)DonorThe
				term donor means an individual or entity that donates private land
				within the Conservation Area to the United States.
								(4)SecretaryThe
				term Secretary means the Secretary of the Interior, acting through
				the Director of the Bureau of Land Management.
								(b)ProhibitionsExcept
				as provided in subsection (c), there shall be prohibited with respect to
				donated land or acquired land—
								(1)disposal;
				or
								(2)any land use
				authorization that would result in appreciable damage or disturbance to the
				public lands, including—
									(A)rights-of-way;
									(B)leases;
									(C)livestock
				grazing;
									(D)infrastructure
				development;
									(E)mineral
				entry;
									(F)off-highway
				vehicle use, except on—
										(i)designated
				routes;
										(ii)off-highway
				vehicle areas designated by law; and
										(iii)administratively
				designated open areas; and
										(G)any other
				activities that would create impacts contrary to the conservation purposes for
				which the land was donated or acquired.
									(c)Exceptions
								(1)Authorization
				by secretarySubject to paragraph (2), the Secretary may
				authorize limited exceptions to prohibited uses of donated land or acquired
				land in the Conservation Area if—
									(A)an applicant has
				submitted a right-of-way use application to the Bureau of Land Management
				proposing renewable energy development on the donated land or acquired land on
				or before December 1, 2009; or
									(B)after the
				completion of an analysis under the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), including
				full public participation in the analysis, the Secretary has determined
				that—
										(i)the use of the
				donated land or acquired land is in the public interest;
										(ii)the impacts of
				the use are fully and appropriately mitigated; and
										(iii)the land was
				donated or acquired on or before December 1, 2009.
										(2)Conditions
									(A)In
				generalIf the Secretary grants an exception to the prohibition
				under paragraph (1), the Secretary shall require the permittee to acquire and
				donate comparable private land to the United States to mitigate the use.
									(B)ApprovalThe
				private land to be donated under subparagraph (A) shall be approved by the
				Secretary after consultation, to the maximum extent practicable, with the donor
				of the private land proposed for non-conservation uses.
									(d)Existing
				agreementsNothing in this section affects permitted or
				prohibited uses of donated land or acquired land in the Conservation Area
				established in any easements, deed restrictions, memoranda of understanding, or
				other agreements in existence on the date of enactment of this title.
							(e)Deed
				restrictionsThe Secretary may accept deed restrictions requested
				by donors for land donated to the United States within the Conservation Area
				after the date of enactment of this title.
							1905.Tribal uses
				and interests
							(a)AccessThe Secretary shall ensure access to areas
				designated under this Act by members of Indian tribes for traditional cultural
				and religious purposes, consistent with applicable law, including Public Law
				95–341 (commonly known as the “American Indian Religious Freedom Act”) (42
				U.S.C. 1996).
							(b)Temporary
				closure
								(1)In
				generalIn accordance with applicable law, including Public Law
				95–341 (commonly known as the “American Indian Religious Freedom Act”) (42
				U.S.C. 1996), and subject to paragraph (2), the Secretary, on request of an
				Indian tribe or Indian religious community, shall temporarily close to general
				public use any portion of an area designated as a national monument, special
				management area, wild and scenic river, or National Park System unit under this
				Act (referred to in this subsection as a designated area) to
				protect the privacy of traditional cultural and religious activities in the
				designated area by members of the Indian tribe or Indian religious
				community.
								(2)LimitationIn
				closing a portion of a designated area under paragraph (1), the Secretary shall
				limit the closure to the smallest practicable area for the minimum period
				necessary for the traditional cultural and religious activities.
								(c)Tribal cultural
				resources management plan
								(1)In
				generalNot later than 2 years after the date of enactment of
				this title, the Secretary of the Interior shall develop and implement a tribal
				cultural resources management plan to identify, protect, and conserve cultural
				resources of Indian tribes associated with the Xam Kwatchan Trail network
				extending from Avikwaame (Spirit Mountain, Nevada) to Avikwlal (Pilot Knob,
				California).
								(2)ConsultationThe
				Secretary shall consult on the development and implementation of the tribal
				cultural resources management plan under paragraph (1) with—
									(A)each of—
										(i)the Chemehuevi
				Indian Tribe;
										(ii)the Hualapai
				Tribal Nation;
										(iii)the Fort Mojave
				Indian Tribe;
										(iv)the Colorado
				River Indian Tribes;
										(v)the Quechan
				Indian Tribe; and
										(vi)the Cocopah
				Indian Tribe; and
										(B)the Advisory
				Council on Historic Preservation.
									(3)Resource
				protectionThe tribal cultural resources management plan
				developed under paragraph (1) shall be—
									(A)based on a
				completed tribal cultural resources survey; and
									(B)include
				procedures for identifying, protecting, and preserving petroglyphs, ancient
				trails, intaglios, sleeping circles, artifacts, and other resources of
				cultural, archaeological, or historical significance in accordance with all
				applicable laws and policies, including—
										(i)the National
				Historic Preservation Act (16 U.S.C. 470 et seq.);
										(ii)Public Law
				95–341 (commonly known as the American Indian Religious Freedom
				Act)(42 U.S.C. 1996);
										(iii)the
				Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et
				seq.);
										(iv)the Native
				American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.);
				and
										(v)Public Law
				103–141 (commonly known as the Religious Freedom Restoration Act of
				1993)(42 U.S.C. 2000bb et seq.).
										(d)WithdrawalSubject
				to valid existing rights, all Federal land within the area administratively
				withdrawn and known as the Indian Pass Withdrawal Area is
				permanently withdrawn from—
								(1)all forms of
				entry, appropriation, or disposal under the public laws;
								(2)location, entry,
				and patent under the mining laws; and
								(3)right-of-way
				leasing and disposition under all laws relating to mineral, solar, wind, and
				geothermal
				energy.
								.
			(b)Conforming
			 amendments
				(1)Short
			 titleSection 1 of the California Desert Protection Act of 1994
			 (16 U.S.C. 410aaa note) is amended by striking 1 and 2, and titles I
			 through IX and inserting 1, 2, and 3, titles I through IX, and
			 titles XIII through XIX.
				(2)DefinitionsThe
			 California Desert Protection Act of 1994 (Public Law 103–433; 108 Stat. 4481)
			 is amended by inserting after section 2 the following:
					
						3.DefinitionsIn titles XIII through XIX:
							(1)Conservation
				areaThe term Conservation Area means the
				California Desert Conservation Area.
							(2)SecretaryThe term Secretary
				means—
								(A)with respect to
				land under the jurisdiction of the Secretary of the Interior, the Secretary of
				the Interior; and
								(B)with respect to
				land under the jurisdiction of the Secretary of Agriculture, the Secretary of
				Agriculture.
								(3)StateThe
				term State means the State of
				California.
							.
				(3)Administration
			 of wilderness areasSection 103 of the California Desert
			 Protection Act of 1994 (Public Law 103–433; 108 Stat. 4481) is amended—
					(A)by striking
			 subsection (d) and inserting the following:
						
							(d)No buffer
				zones
								(1)In
				generalCongress does not intend for the designation of
				wilderness areas by this Act—
									(A)to require the
				additional regulation of land adjacent to the wilderness areas; or
									(B)to lead to the
				creation of protective perimeters or buffer zones around the wilderness
				areas.
									(2)Nonwilderness
				activitiesAny nonwilderness activities (including renewable
				energy projects, mining, camping, hunting, and military activities) in areas
				immediately adjacent to the boundary of a wilderness area designated by this
				Act shall not be restricted or precluded by this Act, regardless of any actual
				or perceived negative impacts of the nonwilderness activities on the wilderness
				area, including any potential indirect impacts of nonwilderness activities
				conducted outside the designated wilderness area on the viewshed, ambient noise
				level, or air quality of wilderness
				area.
								; 
					(B)in subsection
			 (f), by striking designated by this title and  inserting
			 , potential wilderness areas, special management areas, and national
			 monuments designated by this title or titles XIII through XIX;
			 and
					(C)in subsection
			 (g), by inserting , a potential wilderness area, a special management
			 areas, or national monument before by this Act.
					(4)Mojave national
			 preserveTitle V of the California Desert Protection Act of 1994
			 (16 U.S.C. 410aaa–41 et seq.) is amended by adding at the end the
			 following:
					
						520.Native
				groundwater suppliesThe
				Director of the Bureau of Land Management shall not access or process any
				application for a right-of-way for development projects that propose to use
				native groundwater from aquifers adjacent to the Mojave National Preserve that
				individually or collectively, in combination with proposed or anticipated
				projects on private land, require the use of native groundwater in excess of
				the estimated recharge rate as determined by the United States Geological
				Survey.
						.
				(5)Amendments to
			 the California Military Lands Withdrawal and Overflights Act of 1994
					(A)FindingsSection
			 801(b)(2) of the California Military Lands Withdrawal and Overflights Act of
			 1994 (16 U.S.C. 410aaa–82 note) is amended by inserting , national
			 monuments, special management areas, potential wilderness areas, before
			 and wilderness areas.
					(B)Overflights;
			 special airspaceSection 802 of the California Military Lands
			 Withdrawal and Overflights Act of 1994 (16 U.S.C. 410aaa–82) is amended—
						(i)in
			 subsection (a), by inserting , national monuments, or special management
			 areas before designated by this Act;
						(ii)in
			 subsection (b), by inserting , national monuments, or special management
			 areas before designated by this Act; and
						(iii)by adding at
			 the end the following:
							
								(d)Department of
				defense facilitiesNothing in this Act alters any authority of
				the Secretary of Defense to conduct military operations at installations and
				ranges within the California Desert Conservation Area that are authorized under
				any other provision of
				law.
								.
						3.Designation of
			 wild and scenic riversSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended—
			(1)in paragraph
			 (196), by striking subparagraph (A) and inserting the following:
				
					(A)(i)The approximately
				1.4-mile segment of the Amargosa River in the State of California, from the
				private property boundary in sec. 19, T. 22 N., R. 7 E., to 100 feet downstream
				of Highway 178, to be administered by the Secretary of the Interior as a scenic
				river as an addition to the Amargosa Wild and Scenic River on publication by
				the Secretary of the Interior of a notice in the Federal Register that
				sufficient inholdings within the boundaries of the segment have been acquired
				as scenic easements or in fee title to establish a manageable addition to the
				Amargosa Wild and Scenic River.
						(ii)The approximately 6.1-mile segment
				of the Amargosa River in the State of California, from 100 feet downstream of
				the State Highway 178 crossing to 100 feet upstream of the Tecopa Hot Springs
				Road crossing, to be administered by the Secretary of the Interior as a scenic
				river.
						;
				and
			(2)by adding at the
			 end the following:
				
					(208)Surprise
				canyon creek, California
						(A)In
				generalThe following segments of Surprise Canyon Creek in the
				State of California, to be administered by the Secretary of the
				Interior:
							(i)The approximately
				5.3 miles of Surprise Canyon Creek from the confluence of Frenchman’s Canyon
				and Water Canyon to 100-feet upstream of Chris Wicht Camp, as a wild
				river.
							(ii)The
				approximately 1.8 miles of Surprise Canyon Creek from 100 feet upstream of
				Chris Wicht Camp to the southern boundary of sec. 14, T. 21 N., R. 44 E., as a
				recreational river.
							(B)Effect on
				historic mining structuresNothing in this paragraph affects the
				historic mining structures associated with the former Panamint Mining
				District.
						(209)Deep creek,
				California
						(A)In
				generalThe following segments of Deep Creek in the State of
				California, to be administered by the Secretary of Agriculture:
							(i)The approximately
				6.5-mile segment from 0.125 mile downstream of the Rainbow Dam site in sec. 33,
				T. 2 N., R. 2 W., to 0.25-miles upstream of the Road 3N34 crossing, as a wild
				river.
							(ii)The 0.5-mile
				segment from 0.25 mile upstream of the Road 3N34 crossing to 0.25 mile
				downstream of the Road 3N34 crossing, as a scenic river.
							(iii)The 2.5-mile
				segment from 0.25 miles downstream of the Road 3 N. 34 crossing to 0.25 miles
				upstream of the Trail 2W01 crossing, as a wild river.
							(iv)The 0.5-mile
				segment from 0.25 miles upstream of the Trail 2W01 crossing to 0.25 mile
				downstream of the Trail 2W01 crossing, as a scenic river.
							(v)The 10-mile
				segment from 0.25 miles downstream of the Trail 2W01 crossing to the upper
				limit of the Mojave dam flood zone in sec. 17, T. 3 N., R. 3 W., as a wild
				river.
							(vi)The 11-mile
				segment of Holcomb Creek from 100 yards downstream of the Road 3N12 crossing to
				.25 miles downstream of Holcomb Crossing, as a recreational river.
							(vii)The 3.5-mile
				segment of the Holcomb Creek from 0.25 miles downstream of Holcomb Crossing to
				the Deep Creek confluence, as a wild river.
							(B)Effect on ski
				operationsNothing in this paragraph affects—
							(i)the operations of
				the Snow Valley Ski Resort; or
							(ii)the State
				regulation of water rights and water quality associated with the operation of
				the Snow Valley Ski Resort.
							(210)Whitewater
				river, CaliforniaThe following segments of the Whitewater River
				in the State of California, to be administered by the Secretary of Agriculture
				and the Secretary of the Interior, acting jointly:
						(A)The 5.8-mile
				segment of the North Fork Whitewater River from the source of the River near
				Mt. San Gorgonio to the confluence with the Middle Fork, as a wild
				river.
						(B)The 6.4-mile
				segment of the Middle Fork Whitewater River from the source of the River to the
				confluence with the South Fork, as a wild river.
						(C)The 1-mile
				segment of the South Fork Whitewater River from the confluence of the River
				with the East Fork to the section line between sections 32 and 33, T. 1 S., R.
				2 E., as a wild river.
						(D)The 1-mile
				segment of the South Fork Whitewater River from the section line between
				sections 32 and 33, T. 1 S., R. 2 E., to the section line between sections 33
				and 34, T. 1 S., R. 2 E., as a recreational river.
						(E)The 4.9-mile
				segment of the South Fork Whitewater River from the section line between
				sections 33 and 34, T. 1 S., R. 2 E., to the confluence with the Middle Fork,
				as a wild river.
						(F)The 5.4-mile
				segment of the main stem of the Whitewater River from the confluence of the
				South and Middle Forks to the San Gorgonio Wilderness boundary, as a wild
				river.
						(G)The 2.7-mile
				segment of the main stem of the Whitewater River from the San Gorgonio
				Wilderness boundary to the southern boundary of section 26, T. 2 S., R. 3 E.,
				as a recreational
				river.
						.
			
